United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 18, 2016                 Decided April 14, 2017

                          No. 15-1401

                        WILFRED I. AKA,
                         APPELLANT

                                v.

                 UNITED STATES TAX COURT,
                         APPELLEE


               On Appeal from the Final Order
               of the United States Tax Court


     Wilfred I. Aka, pro se, argued the cause and filed the briefs
for appellant.

    Jennifer M. Rubin, Attorney, U.S. Department of Justice,
argued the cause for appellee. With her on the briefs was
Michael J. Haungs, Attorney.

    Before: ROGERS, BROWN, and GRIFFITH, Circuit Judges.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

    Opinion concurring in part and concurring in the judgment
    filed by Circuit Judge ROGERS.

    Concurring opinion filed by Circuit Judge GRIFFITH.
                                 2



     GRIFFITH, Circuit Judge: Attorneys have duties not only to
clients, but to opposing counsel and courts. Because our legal
system depends on attorneys working with opponents and
abiding by court orders, each court has the “inherent power” to
control attorneys’ admission to its bar and their expulsion. In
re Echeles, 430 F.2d 347, 349 (7th Cir. 1970).

     The United States Tax Court has disbarred Wilfred I. Aka
for repeated failures to discharge his duties to the court, clients,
and opposing counsel alike. Today we uphold its order,
clarifying in the process the basis for our jurisdiction in this
case and the proper standard of review.

                                 I

     First we must take up the question of whether we have
jurisdiction to review the Tax Court’s disbarment orders.
Section 7482(a)(1) of the Internal Revenue Code (IRC) gives
the federal courts of appeals (aside from the Federal Circuit)
jurisdiction to review “decisions” of the Tax Court “in the same
manner and to the same extent as decisions of the district courts
in civil [bench trials].” 26 U.S.C. § 7482(a)(1). But civil bench
trials—in which courts resolve disputes between adverse
parties—differ significantly from disbarment proceedings, in
which a court exercises its inherent power to police its own bar.
See Brooks v. Laws, 208 F.2d 18, 22 (D.C. Cir. 1953) (a district
court’s application of its rules to deny someone admission to
its bar “is not appealable”). This contrast raises the possibility
that Tax Court disbarment orders—unlike Tax Court trial
orders—fall outside our appellate jurisdiction under the IRC.

    That concern is reinforced by the only other IRC provision
providing hints on what counts as a Tax Court “decision[].” In
                                3
the course of explaining how to determine the date of entry of
a “decision of the Tax Court,” this second provision mentions
only declaratory judgments and orders specifying how much a
taxpayer still owes (i.e., notices of deficiency). 26 U.S.C.
§ 7459(c). That disbarment orders are neither might further
suggest that they are not “decisions of the Tax Court” subject
to our review. See Commissioner of Internal Revenue v. Smith
Paper, Inc., 222 F.2d 126, 129 (1st Cir. 1955) (reading a
precursor to section 7459(c) as enumerating the only Tax Court
“decisions” subject to appellate review).

     We have rejected that suggestion in an earlier case,
however, seeing “no reason to believe that . . . § 7459(c) . . . in
any way meant to limit appellate jurisdiction over . . . decisions
[of the Tax Court].” InverWorld, Ltd. v. Commissioner of
Internal Revenue, 979 F.2d 868, 872 (D.C. Cir. 1992). Instead
we have held that section 7482(a)(1) “is the controlling
provision” for “appellate review.” Id. Under that section,
“finality of the Tax Court’s order [is] the criterion.” Id. Thus,
we have jurisdiction to review final Tax Court orders.

     And disbarment orders are final. In re Fletcher, 107 F.2d
666, 668 (D.C. Cir. 1939) (labeling them “final order[s] . . .
reviewable by appeal”). They are “unequivocal
determinations” that take “immediate” effect, leaving no issues
unresolved. InverWorld, 979 F.2d at 872. Thus, the Supreme
Court has reviewed disbarment orders of circuit courts, see,
e.g., In re Ruffalo, 390 U.S. 544 (1968), and we have reviewed
those of our district court, see, e.g., Fletcher, 107 F.2d at 668.
Disbarment orders of the Tax Court, whose decisions we
review “in the same manner and to the same extent” as those of
a district court judge, merit the same treatment. 26 U.S.C.
§ 7482(a)(1); see InverWorld, 979 F.2d at 872 (exercising
jurisdiction over a Tax Court order when a “similar district
                                4
court decision would be considered final . . . because the court
has completely disposed of the claim”).

     Although we have reviewed Tax Court disbarment orders
on previous occasions, see In re Thies, 662 F.2d 771 (D.C. Cir.
1980); Rodriguez v. U.S. Tax Court, 398 Fed. App’x 614 (D.C.
Cir. 2010); Krouner v. U.S. Tax Court, 202 Fed. App’x 470
(D.C. Cir. 2006), we have not expressly held that we have
jurisdiction to do so. Today we confirm that we do.

     Another preliminary matter: our court has not settled on a
standard of review for such disbarment orders. See Rodriguez,
398 Fed. App’x at 614 (declining to choose between abuse of
discretion and de novo review); Krouner, 202 Fed. App’x at
471 (same).

     But long ago, the Supreme Court gave us guidance on that
issue, observing in an opinion by Chief Justice Marshall that
each court must exercise “discretion” in disciplining members
of its own bar because “no other tribunal can decide [such
matters] with the same means of information.” Ex parte Burr,
22 U.S. 529, 530 (1824). A reviewing court may thus interfere
“only in a plain case,” where the disbarring court’s “conduct
was irregular or flagrantly improper.” Id. at 530. Thus, in this
appeal from the Tax Court’s disbarment order, we will review
the court’s factual findings for clear error. Nonetheless, we will
consider de novo appellant’s argument that the Tax Court
violated the Fifth Amendment’s Due Process Clause.

                                II

     Aka challenges the Tax Court’s decision to disbar him and,
alternatively, its failure to include in its disbarment order
instructions for his reinstatement.
                                5
     In 2009, Martin Kyere sought Aka’s help in challenging
the amount the Internal Revenue Service (IRS) said he owed in
unpaid taxes. Aka filed a petition on Kyere’s behalf for
redetermination of the IRS’s notice of deficiency, and then
failed to appear for a discovery conference, failed to give
opposing counsel key documents, failed to show up for trial,
and went missing again when the hearing was rescheduled.

     When the Tax Court ordered Aka to show cause why he
should not be disciplined, he turned down a hearing and offered
only a written response. In that response, Aka acknowledged
his repeated failures to participate in the litigation, but offered
as an excuse his belief that he no longer represented Kyere in
the matter after his client failed to pay him on time. The Tax
Court rejected that explanation, noting that even after the
missed payment, Aka continued to hold himself out as Kyere’s
attorney in conversations with opposing counsel.

     Assessing Aka’s behavior against the ABA Model Rules
of Professional Conduct and its own practice rules, the Tax
Court reprimanded him for failing to provide competent
representation (in violation of ABA Model Rule of
Professional Conduct 1.1), failing to represent his client with
diligence and promptness (against Model Rule 1.3), and failing
to communicate with his client (against Model Rule 1.4). It also
found that by entering his appearance in a case and then
vanishing, Aka violated Model Rules 3.2 (requiring reasonable
steps to expedite cases), 3.4 (requiring fairness toward
opposing party and counsel), and 8.4(d) (barring conduct
prejudicial to the administration of justice). Finally, the Tax
Court determined that Aka had engaged in conduct
“unbecoming a member of” its bar, against Rule 202(a)(4) of
the Tax Court Rules of Practice and Procedure. Even so, the
court stopped short of disbarment, on the grounds that Aka had
                                6
no prior disciplinary record, showed no bad faith, and was
cooperative in its disciplinary proceedings.

     Only three years would pass, however, before the Tax
Court again ordered Aka to show cause why he should not be
disciplined, this time for misconduct in seven other cases.
Again the Tax Court accused him of missing hearings, ignoring
opposing counsel’s requests for documents and conferences,
and disregarding court orders, all in violation of its practice
rules and the ABA Model Rules of Professional Conduct.
Again the court gave him an opportunity to make his case. The
court first extended by more than three months the time period
allowed for Aka to respond to its show-cause order, a period in
which Aka submitted three written documents. The court also
held a disciplinary hearing at which Aka appeared with counsel
and provided testimony. These written and oral submissions
were discussed in detail by the Tax Court in its memorandum
suborder, but again the court found that Aka disputed no
material facts but only blamed his clients. The court also noted
that even if Aka was right that his clients had hampered his
work on their behalf, he was still at fault for shirking his duties
to opposing counsel and the court itself. As it also observed,
“[t]he fact that Mr. Aka’s failures are chronic and extend over
the entire period that he has been admitted to this Bar,
continuing even after his most recent disciplinary hearing,
compel us to conclude that they are done knowingly.” Supp’l
App. at 27. The Tax Court thus disbarred Aka for violating its
orders and rules, this time willfully, and a month later denied
his motion to vacate or modify its disbarment order.

     Now Aka asks us to vacate that disbarment order or,
alternatively, to compel the Tax Court to offer steps he could
take to be reinstated to its bar.
                                7
     In Aka’s telling, the Tax Court’s failure to propose a plan
for his reinstatement robbed him of due process in violation of
the Fifth Amendment; and that court’s decision to disbar him
deprived him of substantive due process. Neither claim
succeeds.

     First, Aka offers no legal authority for his contention that
the Tax Court violated his due-process rights. Due process
requires a court pursuing disbarment to give attorneys fair
notice and a chance to be heard, and to follow its published
rules for disbarment proceedings. Ruffalo, 390 U.S. at 550; In
re Bird, 353 F.3d 636, 638 (8th Cir. 2003). The Tax Court did
so here; Aka does not deny that. He claims instead that the court
deprived him of due process by failing to lay out steps for his
reinstatement. Due process does not require such guidance,
however, and Aka cites no authority to show that it does.
Besides, the Tax Court has in fact published general conditions
for reinstatement to its bar. Its rules instruct attorneys to show
by clear and convincing evidence that their reinstatement “will
not be detrimental to the integrity and standing of the Court’s
bar or to the administration of justice, or subversive of the
public interest.” Tax Ct. R. 202(f)(2)(B).

     Second, Aka contends that the Tax Court denied him
substantive due process by, for example, disbarring him absent
evidence that he had committed any crime. But substantive due
process protects “fundamental” liberties that are “deeply rooted
in this Nation’s history and tradition and implicit in the concept
of ordered liberty.” Washington v. Glucksberg, 521 U.S. 702,
720-21 (1997). Under this banner, the Supreme Court has
protected certain interests related to sexuality, marriage, and
family life. Thus, it has relied on due process to enforce
parents’ right to shape their children’s education, Pierce v.
Soc’y of Sisters, 268 U.S. 510 (1925); individuals’ right to use
contraceptives, Griswold v. Connecticut, 381 U.S. 479 (1965);
                               8
a woman’s right to end a pregnancy, Planned Parenthood of
Se. Pa. v. Casey, 505 U.S. 833, 849-851 (1992); and a same-
sex couple’s right to engage in sexual relations, Lawrence v.
Texas, 539 U.S. 558, 565-67 (2003), and form a civil marriage,
Obergefell v. Hodges, 135 S. Ct. 2584, 2599 (2015).

     It is impossible to wrench from these cases a substantive
due process right to bar membership or against unduly harsh
disbarment. Indeed, Aka’s substantive due process claims are
so “completely devoid of merit” that they do not trigger our
jurisdiction to consider claims made under federal law. See
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998).

    Thus, neither procedural nor substantive due process
provides a basis for reversing the Tax Court’s order.

                               III

     We affirm the Tax Court’s disbarment order, and decline
to order it to propose additional steps for Aka’s reinstatement.

                                                It is so ordered.
     ROGERS, Circuit Judge, concurring in part and concurring
in the judgment: I join the court in holding that we have
jurisdiction over Aka’s challenges to the Tax Court’s decision
disbarring him from practice. Op. 2-4. Defining our standard
of review turns out to be not as straightforward, however. See
Op. 4; Concurring Op. 1 (Griffith, J.).

     Congress has directed this court to review decisions of the
Tax Court “in the same manner and to the same extent as
decisions of the district courts in civil actions tried without a
jury[.]” 26 U.S.C. § 7482(a)(1); see Op. 2. A district court’s
ruling on a question of law is reviewed de novo, while its
factual findings are reviewed for clear error, that is “even when
there is record evidence to support it, . . .‘the reviewing court on
the entire record is left with the definite and firm conviction that
a mistake has been committed.’” FTC v. Boehringer Ingelheim
Pharmaceuticals, Inc., 778 F.3d 142, 148 (D.C. Cir. 2015).

     Upon review of discipline imposed under decisions of the
district court upon members of its Bar, this court has tended to
embrace a fulsome scope of review without always defining it
in the same terms. See, e.g., Halpern v. Comm. on Admissions
& Grievances, 139 F.2d 361, 361 (D.C. Cir. 1943); Fletcher v.
Laws, 64 F.2d 163, 165 (D.C. Cir. 1933); Costigan v. Adkins, 18
F.2d 803, 804-05 (D.C. Cir. 1927); In re Adriaans, 28 App.
D.C. 515, 524-25 (1907). But see also Tulman v. Comm. on
Admissions & Grievances, 135 F.2d 268, 268 (D.C. Cir. 1943).
For instance, in Halpern, the court explained that it had “read
with care the evidence taken on the hearing” by the three-judge
district court panel imposing the discipline and concluded that
“the charge of professional misconduct was established by
convincing proof, and . . . that the character of the misconduct
fully justified the censure and the order of suspension.” 139
F.2d at 361. This case reflects both deference to the district
court’s discretionary choice of discipline and implies an
understanding that the ultimate evaluation of the
appropriateness of the selected discipline is for this court to
                                2

decide. By contrast, in Tulman, where the appellant claimed his
discipline was too severe, the court stated that the district
court’s exercise of discretion in rejecting appellant’s
“explanation in palliation” “is not subject to review.” 135 F.2d
at 268. Nonetheless, the court added that appellant had never
denied the truth of the charges against him. Id. Presumably,
then, this could have made a difference to the outcome on
appeal. But the court further opined that if it had jurisdiction it
would “approve” of the discipline, explaining that “[w]e are
unable to escape the conclusion that appellant’s sworn answer
to the [Grievance Committee of the District Court’s] complaint,
as well as his own testimony in the [disciplinary] trial, fully
justified the order of disbarment.” Id. The analysis is
consistent with the approach in Halpern to the extent it too
implies a different result had this court concluded the selected
discipline was unreasonably harsh.

     In other cases, the court’s articulation varies. In re
Williams, 256 F.2d 888, 888 (D.C. Cir. 1958), “found no error”
in the disbarment of an attorney convicted of forgery. Levine v.
Comm. on Admissions & Grievances, 328 F.2d 519, 520 (D.C.
Cir. 1964), found “[t]he evidence as a whole is convincing that
the conduct charged and found did indeed occur,” and
explained, in rejecting the attorney’s view the discipline was
“too harsh,” that the court was “constrained to leave undisturbed
the conclusion reached by the District Court as to the action it
felt called upon to take,” while observing, “[w]e would not be
justified, in view of the conduct of appellant, in superimposing
a different judgment of our own as to the remedy.” In re
Quimby, 359 F.2d 257, 258 (D.C. Cir. 1966), was even more
direct: because the facts admitted by appellant were sufficient
to constitute the crime of embezzlement, “disbarment should
ordinarily follow as a matter of course.” A year later the court
appeared even more deferential, stating in Sullivan v. Comm. on
Admissions & Grievances, 395 F.2d 954, 956 (D.C. Cir. 1967),
                                3

supp. op. on reh’g (D.C. Cir. 1968), that the conduct of which
the attorney was found guilty — namely, violating rules against
solicitation and conflicts of interest — “reflected unfavorably
on his professional conduct,” and the record “abundantly
supports the view of the District Court panel of judges” that he
should be admonished.

      Perhaps most instructive of this court’s understanding of
its responsibility in reviewing attorney disciplinary decisions is
the court’s statement in Costigan:

         Upon a consideration of the record we agree with the
         lower court that the defendant’s conduct was
         unprofessional, and fell within the denunciation of the
         statute. But we believe that the ends of justice and of
         public policy may be adequately met by imposing a
         sentence of suspension, instead of absolute disbarment
         upon him. We are convinced that he did not enter into
         this transaction with intent to cheat or defraud his
         clients, nor did he at any time entertain such a purpose.
18 F.2d at 804. This reflects the “clear error” standard for
review of district court factual findings, see, e.g., Boehringer
Ingelheim Pharmaceuticals, 778 F.3d at 148, and more, namely
an independent assessment, as a matter of law, whether the
selected discipline is consistent with basic notions of fairness.
Although Costigan involved review of a D.C. court decision,
not a decision of a federal court, at that time this court was the
appellate court for attorney disciplinary matters. See Swain v.
Pressley, 430 U.S. 372, 375 n.4 (1977); Pernell v. Southall
Realty, 416 U.S. 363, 367 (1974).

     The differing articulations of the standard and scope of
review of attorney discipline are not unique to this court. Our
sister circuits appear to apply an abuse of discretion standard of
                                 4

review, see, e.g., In re Zeno, 504 F.3d 64, 66 (1st Cir. 2007); In
re Sealed Appellant, 194 F.3d 666, 670 (5th Cir. 1999),
sometimes describing it as a “highly deferential
abuse-of-discretion standard,” In re Gouiran, 58 F.3d 54, 58 (2d
Cir. 1995), giving “substantial deference to the district court in
disciplinary matters,” In re Evans, 801 F.2d 703, 706 (4th Cir.
1986). One circuit announced plainly that it “must determine
for itself whether the attorneys’ conduct was so grievous as to
require suspension.” In re Finkelstein, 901 F.2d 1560, 1564
(11th Cir. 1990). All this suggested to one observer that the
courts are applying a two-tiered approach under which the
initial decision to sanction an attorney is reviewed under a
traditional abuse of discretion standard, while “a different, and
perhaps more stringent, standard of review” is applied to the
choice of sanction — “whether the sanction imposed was
‘just.’” Judith A. McMorrow et al., Judicial Attitudes Toward
Confronting Attorney Misconduct: A View from the Reported
Decisions, 32 HOFSTRA L. REV. 1425, 1449 (2004) (citing
Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1543 (11th
Cir. 1993)). In this vein, the Second Circuit has suggested more
recently that a “more exacting” standard is warranted in
attorney discipline cases “when the district court is accuser, fact
finder and sentencing judge all in one.” In re Peters, 642 F.3d
381, 384 (2d Cir. 2011) (quoting Wolters Kluwer Fin. Servs.,
Inc. v. Scinvantage, 564 F.3d 110, 113 (2d Cir. 2009)).

     Notwithstanding different articulations, this circuit and the
other circuits appear to apply an abuse of discretion standard of
review that entails the traditional review of fact finding for clear
error and de novo review for questions of law. See generally
Kickapoo Tribe v. Babbitt, 43 F.3d 1491, 1497 (D.C. Cir. 1995)
(citing Hunt v. Nat’l Broad. Co., Inc., 872 F.2d 289, 292 (9th
Cir. 1989). What differs in matters of attorney discipline,
however, is that appellate review, although deferential to the
deciding court’s choice, encompasses an ultimate determination
                               5

of the appropriateness of the chosen discipline. In Costigan,
this court invoked the concept of “the ends of justice and of
public policy.” 18 F.2d at 804. Or, as other circuits have
suggested, appellate review must ensure the chosen discipline
conforms to “fundamental notions of fairness.” In re Jacobs, 44
F.3d 84, 88 (2d Cir. 1994). Even in Tulman, this court
apparently concluded that it was appropriate to indicate that it,
too, was satisfied that the chosen discipline was not too harsh.
135 F.2d at 268. To this extent, there is a two-tiered abuse of
discretion standard of review of attorney disciplinary cases.

     In sum, this court’s published opinions reflect a fulsome
scope of review of the factual record and the disciplinary
procedures afforded to the attorney. Although acknowledging
that due deference is to be accorded to the discretionary choice
of discipline by the imposing court, see Ex parte Burr, 22 U.S.
529, 530 (1824), this court all the while renders an ultimate
assessment of what is appropriate in view of the facts found and
the process afforded during the disciplinary proceeding, see,
e.g., In re Snyder, 472 U.S. 634, 647 (1985); Sacher v. Ass’n of
the Bar of City of New York, 347 U.S. 388, 389 (1954); see also
In re Jacobs, 44 F.3d at 88 (interpreting Burr). Succinctly put,
this is an abuse of discretion standard of review, which
encompasses examination of “whether the reasons given
reasonably support the conclusion.” Kickapoo Tribe, 43 F.3d at
1497 (quoting Johnson v. United States, 398 A.2d 354, 365
(D.C. 1979)).

     Today, the court, much as in our unpublished opinions
declining to choose between abuse of discretion and de novo
review, purports to avoid making the choice again, going only
so far as to adopt a clearly erroneous standard of review for
factual findings and a de novo standard of review of
constitutional Due Process challenges. Op. 4. But our
precedent indicates this court will decide for itself the
                               6

appropriateness of a sanction in cases that present serious
concern about the extent of discipline imposed. Whatever
discomfort there might be to extending an abuse of discretion
review to the disciplinary actions of an Article I court, see
Freytag v. Comm’r of Internal Revenue, 501 U.S. 868, 891
(1991), this court is bound by Section 7482(a)(1) and our
interpretation of it. See LaShawn A. v. Barry, 87 F.3d 1389,
1393 (D.C. Cir. 1996).

     Upon applying an abuse of discretion standard of review,
I am satisfied, for reasons stated by the court, see Op. 5-6; see
also Concurring Op. 1-2 (Griffith, J.), that Aka’s challenges
present no basis to conclude that the Tax Court abused its
discretion in barring him from continuing to practice as a
member of its Bar. That Court’s findings show that Aka’s
conduct warrants a sanction. The Tax Court’s previous
discipline of appellant provided fair warning of what is required
of members of its Bar. In connection with his later failures to
conform his conduct to its requirements, the Tax Court afforded
Aka a full opportunity to present his defense and explanation.
His explanations to the Tax Court and this court, and this
court’s review of the record, provide no reason to conclude
under the circumstances that the Tax Court’s choice was, as
Aka maintains, too harsh.
     GRIFFITH, Circuit Judge, concurring: Our panel opinion
notes that we have jurisdiction to hear Aka’s procedural
challenge to the Tax Court’s disbarment order, that this
challenge fails, and that the Tax Court has not come close to
depriving Aka of substantive due process.

    I do not believe, however, that due process claims are the
only ones that Aka has raised before us. He has also argued that
the Tax Court’s decision to disbar him—the result, and not
simply the process—was too severe a penalty for his particular
misconduct. As Aka raises it, this objection is not a
constitutional one, rooted in due process or otherwise. It is
simply an argument that in imposing such a grave and lasting
penalty, the Tax Court abused its discretion.

     I take no position here on whether we have jurisdiction to
hear such non-constitutional challenges to disbarment orders.
Compare Tulman v. Comm. on Admissions & Grievances, 135
F.2d 268, 268 (D.C. Cir. 1943) (holding that a challenge to a
disbarment order’s severity was “not subject to review in this
[c]ourt”), with Costigan v. Adkins, 18 F.2d 803, 804 (D.C. Cir.
1927) (vacating an order disbarring an attorney and imposing
instead a temporary suspension because “the ends of justice
and of public policy” could be served just as well “by imposing
a sentence of suspension, instead of absolute disbarment”).

     Rather, I write separately to acknowledge that Aka did
indeed raise such non-constitutional challenges—and to note
that we can remain agnostic on whether we can hear those
challenges only because they would make no difference here.

    After all, Aka does not dispute that he violated the Tax
Court’s rules of conduct. So his challenge to the severity of the
disbarment decision really amounts to a challenge to the Tax
Court’s rules for members of its bar. He believes that they are
too stringent—for example, that they should allow him to
remain a member so long as he has committed no crime. But
                               2
the point of disbarment is not to “punish[]” the attorney but to
“protect the courts and the public” against “persons unfit to
practice.” In re Echeles, 430 F.2d 347, 349 (7th Cir. 1970).
Attorneys need not be convicts to merit disbarment; lawyerly
incompetence is enough. Here the Tax Court has
comprehensively documented Aka’s failures to meet some of
the basic demands of good lawyering—shortcomings that he
does not dispute.

     Likewise, Aka suggests that his conduct deserves at most
a temporary sanction, citing at oral argument a case in which
the Supreme Court of Utah vacated a lower court’s disbarment
order in favor of a six-month suspension. See Ciardi v. Office
of Prof’l Conduct, 379 P.3d 1287 (Utah 2016). I would find
this claim unavailing, too, if we had claimed the jurisdiction to
entertain it. The attorney in Ciardi had flouted an order and
disrupted proceedings in only one case, for which suspension
was (in Utah) the presumptive sanction; here the Tax Court has
disbarred Aka for more-serious misconduct spanning years,
absent any presumption for lighter sanctions.

     This court need not “respond specifically to every
argument made by every appellant.” Troy Corp. v. Browner,
129 F.3d 1290 (D.C. Cir. 1997). But disbarment orders are
serious business. In reviewing them, we owe attorneys a
thorough treatment of their arguments, however unpromising.
I have written separately with that in mind.